     JUNE MONROE, State Bar No. 284763
1    R. JASON READ, State Bar No. 117561
2    RYNN & JANOWSKY, LLP
     4100 Newport Place Drive, Suite 700
3    Newport Beach, CA 92660-2423
4    Telephone: (949) 752-2911

5    Attorneys for Intervening-Plaintiffs
     SUNTERRA PRODUCE TRADERS, INC.,
6    1ST QUALITY PRODUCE, INC.,
7    PETERSON FARMS FRESH, INC.,
     COASTAL PACIFIC SALES, LLC and
8    FROERER FARMS, INC. d/b/a OWYHEE PRODUCE
9
10                             UNITED STATES DISTRICT COURT

11                         EASTERN DISTRICT OF CALIFORNIA
12
     GREENGATE FRESH, LLLP,                      CASE NO: 2:18-cv-03161-JAM-EFB
13
                  Plaintiff,                     FOURTH STIPULATION AND
14   vs.                                         ORDER TO EXTEND THE
15                                               DEADLINE TO FILE MOTION FOR
     TRINITY FRESH PROCUREMENT, LLC,             RULING ON OBJECTIONS TO
16   et al.                                      CLAIMS AS SET FORTH IN THE
17                                               AMENDED PRELIMINARY
                  Defendants.                    INJUNCTION ORDER,
18                                               ESTABLISHING PACA CLAIMS
                                                 PROCEDURE, AND ALLOWING
19                                               EXPEDITED DISCOVERY
20   SUNTERRA PRODUCE TRADERS, INC.,
     et al.
21
22                Intervening Plaintiffs,
     vs.
23
     TRINITY FRESH DISTRIBUTION, LLC, et
24   al.,
25
                  Defendants.
26
27     FOURTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION   PAGE 1
       FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1
     FRESHPOINT DENVER, INC. and RUBY
2    ROBINSON COMPANY, LLC,
3                 Consolidated Plaintiffs,
4
     vs.
5
     TRINITY FRESH DISTRIBUTION, LLC, et
6    al.
7
                  Consolidated Defendants.
8
9    PRODUCE PAY, INC.

10                Intervenor Plaintiff,
11   vs.
12
     TRINITY FRESH DISTRIBUTION, LLC,
13   TRINITY FRESH MANAGEMENT, LLC,
14   and TRINITY FRESH PROCUREMENT,
     LLC,
15
                  Intervenor Defendants.
16
17
     AND OTHER INTERVENING ACTIONS
18
19
           Before this Court is the Fourth Stipulation to Extend the Deadline to File Motion
20
     for Ruling on Objections to Claims as set forth in the Amended Preliminary Injunction
21
     Order, Establishing PACA Claims Procedure, and Allowing Expedited Discovery agreed
22
     to by and between Plaintiff GreenGate Fresh, LLLP, Intervening Plaintiffs Sunterra
23
     Produce Traders, Inc., 1st Quality Produce, Inc., Peterson Farms Fresh, Inc., Coastal
24
     Pacific Sales, LLC; Froerer Farms, Inc. d/b/a Owyhee Produce (the “Sunterra Group”),
25
     Nor-Cal Produce, Inc., Ben E. Keith Company, and Fresh Innovations California, LLC
26
27     FOURTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION          PAGE 2
       FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1    (collectively “Intervening Plaintiffs”), Consolidated Plaintiffs FreshPoint Denver, Inc.
2    and Ruby Robinson Co., LLC (the “FreshPoint Group” with GreenGate and Sunterra
3    Group, and Intervening Plaintiffs are together “Plaintiffs”), and Intervenor Produce Pay,
4    Inc. (“Produce Pay”) (Plaintiffs and Produce Pay are the “Parties”), by and through their
5    respective undersigned attorneys. In support thereof, the Parties state as follows:
6           1.     Plaintiffs filed and served Proof of Claims asserting statutory trust
7    beneficiary status arising under the Perishable Agricultural Commodities Act (“PACA”),
8    7 U.S.C. § 499e(c)(2), against Trinity Fresh Procurement, LLC, Trinity Fresh
9    Distribution, LLC, and Trinity Fresh Management, LLC (collectively “Trinity Fresh”),
10   as required by paragraphs 30, 32 and 33 the Amended Preliminary Injunction Order,
11   Establishing PACA Claims Procedure, and Allowing Expedited Discovery (“Claims
12   Order”) [Doc. No. 47], as amended by further Stipulations and Orders [Doc. Nos. 48,
13   93/94, 103/104, and 116/118].      [See, GreenGate Fresh, LLLP, Doc. No. 70; Sunterra
14   Group, Doc. Nos. 61-65; Nor-Cal Produce, Inc., Doc. No. 77; Ben E. Keith Company
15   Doc. Nos. 72, 74; FreshPoint Group, Doc. Nos. 66-67]
16          2.     Paul Abess was the sole shareholder of the Trinity Fresh entities. On April
17   15, 2019, he filed for bankruptcy protection under the United States Bankruptcy Code,
18   11 U.S.C. § 101 et seq. [Doc. No. 60] The case is now pending in the United State
19   Bankruptcy Court for the Eastern District of California, Sacramento Division, Case No.
20   19-22324-C-7. Pursuant to 11 U.S.C. § 362(a), all prosecution or continuation of the
21   instant action, consolidated action and intervening actions are stayed as to Mr. Abess.
22   [Doc. No. 60]
23          3.     Intervenor Produce Pay filed its Objection to Plaintiffs’ claims and to any
24   late filed claims on May 13, 2019 [Doc. No. 82].
25          4.     The Parties agreed that the deadline to respond to Produce Pay’s Objection
26   should be extended to June 10, 2019, which was approved by the Court [Doc. No. 86].
27     FOURTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION              PAGE 3
       FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1           5.     Plaintiffs filed their respective Responses to the Objections. [GreenGate
2    Fresh, LLLP, Doc. No. 101; Sunterra Group, Doc. No. 100; Nor-Cal Produce, Inc., Doc.
3    No. 84; Ben E. Keith Company Doc. No. 99; FreshPoint Group, Doc. No. 98]
4           6.     As a consequence of the Court appointed Receiver’s death, certain plaintiffs
5    filed the Joint Motion for Court Orders (1) Terminating the Receivership; (2) Enforcing
6    the Liability Bond of Receiver; (3) Appointing a Referee to Complete Auction of
7    Vehicles (“Receivership Termination Motion”) [Doc Nos. 87-91]. The Receivership
8    Termination Motion, prompted the Parties to stipulate to extend other deadlines in the
9    Claims Order [Doc. 93], which was approved by the Court [Doc. No. 94].
10          7.     By Stipulation [Doc No. 102], the Parties sought an extension of time in
11   which to file a motion for a ruling on Produce Pay’s Objections to Plaintiffs’ claims. The
12   Court granted the Stipulation by extending the deadline through July 10, 2019 [Doc.
13   No.103].
14          8.     On or about July 10, 2019, Fresh Innovations California, LLC filed a late
15   Complaint in Intervention and Proof of Claim [Doc. No. 107], alleging good cause for the
16   belated intervention. On August 14, 2019, Fresh Innovations California, LLC filed a
17   response to the Produce Pay objections [Doc. No. 117].
18          9.     Paragraph 39 of the Claims Order required that potential PACA Trust
19   Beneficiaries and the objecting party exercise best efforts to resolve any objections.
20          10.    Under paragraph 7 of the Second Stipulation and Order to Extend the
21   Deadline to file Motion for Ruling on Objections to Claims as set forth in the Amended
22   Preliminary Injunction Order, Establishing PACA Claims Procedure, and Allowing
23   Expedited Discovery [Doc. No. 104], the parties agreed to provide the Court with a status
24   report on their efforts. The joint status report was filed on July 31, 2019 [Doc. No. 114].
25          11.    By Stipulation [Doc No. 116], the Parties sought a third extension of time
26   in which to file a motion for a ruling on Produce Pay’s Objections to Plaintiffs’ claims
27     FOURTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION               PAGE 4
       FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1    and subsequent Claims Order deadlines. The Court granted the Stipulation by extending
2    the relevant deadlines [Doc. No.118].
3           12.    The Parties continue to meet and confer in an attempt to resolve Produce
4    Pay’s Objections.    The Parties continue informal discovery to facilitate settlement. In
5    addition, Produce Pay is submitting declaration(s) to Plaintiffs to efficiently disclose
6    relevant information to Plaintiffs. As such, the Parties need additional time to complete
7    the informal discovery and to work toward resolution of Produce Pay’s Objections [Doc.
8    No. 82] and Produce Pay’s intervening complaint [Doc. No. 76].
9           13.    Thereafter, Plaintiffs anticipate submitting a stipulation and proposed order
10   to validate PACA claims, approve a PACA Trust Chart with pro-rata distribution
11   percentages and interim distribution amounts. Plaintiffs further anticipate subsequent
12   distributions because: (1) resolution of the Produce Pay Objections to PACA Claims will
13   allow for final collection of Trinity Fresh accounts receivables; (2) Plaintiffs have filed a
14   motion [Doc. Nos. 120-121] to Ascentium Capital, LLC’s Declarations of Opposition to
15   the vehicle lien sales of two vehicles held by the court appointed referee court appointed
16   referee, Zeb Seidel, of Auction Exchange, Inc. dba Bar None Auction (“Auctioneer”) that
17   will delay distribution of the potential vehicle sales proceeds; and (3) Liberty Mutual
18   Insurance Company’s motion [Doc. No. 115] for relief from the Court’s order [Doc. No.
19   105] to enforce the surety bond posted by the former and now deceased court appointed
20   receiver, Patrick Bulmer, has been dismissed by Court order [Doc. No. 122], and
21   Administrative Counsel and counsel for Liberty Mutual Insurance Company are
22   scheduled to meet and confer regarding the issue.
23          14.    Having reviewed the procedural posture of this case, and the steps needed
24   to proceed with the PACA Claims Procedure set out in the Claims Order, and in light of
25   the time required to resolve Objections, the Parties agree that an extension of the deadline
26   to file motion for a ruling on the Objections is necessary for the orderly administration of
27     FOURTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION               PAGE 5
       FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28     PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
       AND ALLOWING EXPEDITED DISCOVERY
1    claims and assets in this matter. The below chart sets forth the current deadline, agreed
2    new deadline, and unchanged deadlines for certain events set out in the Claims Order.
3
4                                             Current Deadline as
                 Deadline Event                                          New Deadline
                                              Set by Doc. No. 118
5
       Deadline to File Motion for     September 4, 2019              September 18, 2019
6
       Ruling on Objections
7      Deadline to File and Serve PACA September 20, 2019             October 2, 2019
       Trust Chart and Notice of First
8      Interim Distribution
9      Deadline to File Objections to  October 3, 2019                October 11, 2019
       PACA Trust Chart and First
10     Interim Distribution
11     Deadline to File Motion to            October 18, 2019         No change
12     Resolve Objections to PACA
       Trust Chart and to Approve
13     First Interim Distribution
14     Anticipated Interim Distribution      October 25, 2019         No change
       Deadline
15
16
           IT IS SO ORDERED.
17
18   Dated: September 9, 2019
                                              /s/ John A. Mendez____________
19                                            JOHN A. MENDEZ
20                                            U.S. DISTRICT COURT JUDGE

21
22                      [SIGNATURE CONTINUED ON NEXT PAGE]
23
24
25
26
27    FOURTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION             PAGE 6
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
1    Respectfully submitted on September 9, 2019.
2
3    STIPULATED AND AGREED BY:
4
5                                                   RYNN & JANOWSKY, LLP
6    DATED: September 9, 2019                       /s/ June Monroe
7                                                   June Monroe
                                                    RYNN & JANOWSKY, LLP
8                                                   4100 Newport Place Dr., Suite 700
                                                    Newport Beach, CA 92660
9
                                                    Tel. 949.752.2911
10                                                  Fax.949.752.0953
11                                                  Attorneys for Intervening Plaintiffs
12                                                  Sunterra Produce Traders, Inc., et al.

13
                                                    MEUERS LAW FIRM, P.L.
14
15   DATED: September 9, 2019                       /s/ Lawrence H. Meuers
                                                    Lawrence H. Meuers
16                                                  Meuers Law Firm, P.L.
17                                                  5395 Park Central Court
                                                    Naples, FL 34109
18                                                  Tel: 239.513.9191
                                                    Fax: 239.513.9677
19
20                                                  Attorneys for Plaintiff Greengate Fresh,
                                                    LLLP
21
22   DATED: September 9, 2019                       /s/ Kate Ellis
                                                    Kate Ellis
23                                                  McCARRON & DIESS
                                                    4530 Wisconsin Avenue N.W., Suite 301
24                                                  Washington, DC 20016
25                                                  Tel. 202.364.0400
                                                    Fax 202.364-2731
26                                                  kellis@mccarronlaw.com
27    FOURTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION             PAGE 7
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
                                                  Pro Hac Vice
1
2                                                 Attorneys for Consolidated Plaintiffs
                                                  FreshPoint Denver, Inc. et al.
3
4
     DATED: September 9, 2019                      /s/ C. Russell Georgeson
5                                                 C. Russell Georgeson
                                                  GEORGESON AND BELARDINELLI
6                                                 State Bar No. 53589
7                                                 7060 North Fresno Street, Suite 250
                                                  Fresno, California 93720
8                                                 Tel. 559.447.8800
9                                                 Fax. 559.447.0747
                                                  crgdanelaw@sbcglobal.net
10
                                                  Attorneys for Plaintiff FreshPoint
11                                                Denver, Inc. et al.
12
13   DATED: September 9, 2019                     /s/ Michael James Fletcher
14                                                Michael James Fletcher
                                                  Baker Manock & Jensen PC
15                                                5260 North Palm Ave.
                                                  Suite 421
16                                                Fresno, CA 93704
17                                                559.432.5400
                                                  559.432.5620 (fax)
18                                                mfletcher@bakermanock.com
19
                                                  Attorneys for Intervenor Ben E. Keith
20                                                Company
21
22   DATED: September 9, 2019                     /s/ George R. Pitts
                                                  George R. Pitts
23                                                Rubin and Rudman LLP
                                                  800 Connecticut Avenue, NW
24
                                                  Suite 400
25                                                Washington, DC 20006
                                                  Tel. 240.356.1566
26                                                gpitts@rubinrudman.com
27    FOURTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION          PAGE 8
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
1                                                 Attorneys for Intervenor Nor-Cal
2                                                 Produce, Inc.

3
4    DATED: September 9, 2019                     /s/ Jason R. Klinowski
                                                  WALLACE JORDAN RATLIFF
5                                                 & BRANDT LLC
                                                  800 Shades Creek Parkway, Suite 400
6                                                 Birmingham, Alabama 35209
7                                                 205.847.0371
                                                  jklinowski@wallacejordan.com
8                                                 Pro Hac Vice
9
                                                  Attorneys for Intervenor Produce Pay,
10                                                Inc.
11
12
13   DATED: September 9, 2019                     /s/ Ricardo Z. Aranda
14                                                NEUMILLER & BEARDSLEE
                                                  3121 W. March Lane, Suite 100
15                                                Stockton, CA 95219
                                                  Tel. 209-948-8200
16                                                raranda@neumiller.com
17
                                                  Attorneys for Intervenor Fresh
18                                                Innovations California, LLC
19
20
21
22
23
24
25
26
27    FOURTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION           PAGE 9
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
                                 CERTIFICATE OF SERVICE
1
2          I HEREBY CERTIFY that a copy of the foregoing was served electronically to all

3    parties on the above-captioned matter at the electronic address as disclosed with the
4
     Court, or by sending the same via U.S. Postal Service.
5
                                                     RYNN & JANOWSKY, LLP
6
7    DATED: September 9, 2019                        /s/ June Monroe
                                                     June Monroe, Attorneys for Intervening
8                                                    Plaintiffs Sunterra Produce Traders, Inc.,
                                                     et al.
9
10   Notice has been electronically mailed to:
11   Alexander James Lewicki     alewicki@diemerwei.com
12
     C. Russell Georgeson     crgdanelaw@sbcglobal.net
13
     George R. Pitts    gpitts@rubinrudman.com, cgrant@rubinrudman.com
14
15   Jason Ryan Klinowski , PHV      jklinowski@wallacejordan.com,
     jvoight@wallacejordan.com
16
17   June T. Monroe     june@rjlaw.com, shelly@rjlaw.com

18   Kate Ellis , PHV    kellis@mccarronlaw.com
19
     Kathryn Diemer kdiemer@diemerwei.com, dsopko@diemerwei.com,
20   ecfnotice@diemerwei.com
21   Lawrence H. Meuers lmeuers@meuerslawfirm.com, lrogers@meuerslawfirm.com,
22   sdefalco@meuerslawfirm.com

23   Michael James Fletcher    mfletcher@bakermanock.com, vkearney@bakermanock.com
24   Ricardo Z Aranda     raranda@neumiller.com
25
26
27    FOURTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION             PAGE 10
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
1    Shashauna M.D. Szczechowicz sszczechowicz@wolkincurran.com,
2    asdelgado@wolkincurran.com, vsimmons@wolkincurran.com

3    Walter R. Dahl   wdahl@DahlLaw.net, choffman@dahllaw.net
4
     Notice has been sent by U.S. Mail
5
     Trinity Fresh Distribution, LLC            Administrator for:
6    Trinity Fresh Procurement, LLC             Patrick Bulmer
7    Trinity Fresh Management, LLC              California Receivership Services
     6835 Pera Drive                            P. O. Box 5128
8    Rancho Murrieta, CA 95683                  Oroville, CA 95966
9
     Zeb Seidel                                 Ascentium Capital, LLC
10   Bar None Auction                           23970 US Hwy 59 N
     4751 Power Inn Road, Suite A               Kingwood, TX 77339
11   Sacramento, CA 95826
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27    FOURTH STIPULATION AND ORDER TO EXTEND THE DEADLINE TO FILE MOTION           PAGE 11
      FOR RULING ON OBJECTIONS TO CLAIMS AS SET FORTH IN THE AMENDED
28    PRELIMINARY INJUNCTION ORDER, ESTABLISHING PACA CLAIMS PROCEDURE,
      AND ALLOWING EXPEDITED DISCOVERY
